DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20190272790 A1) in view of Lee et al. (US 20170059955 A1).

As per claim 1, Chang discloses
a display area in which a plurality of data lines is arranged and a non-display area surrounding the display area ([0035-0037], See Fig. 1, The data lines in the display area 11 which is surrounded by the non-display area 112.), 
the display device comprising: 
a first fan-out line disposed in the non-display area and including a first end connected to an output terminal corresponding to a data line in a first area of the display area ([0035-0037, 0043], See Fig. 2, The first left-most fan-out line is disposed in the non-display area and is connected to a data line in the first sub-display area 113.); 
a second fan-out line disposed in the non-display area and including a first end connected to an output terminal corresponding to a data line in a second area of the display area ([0035-0037, 0043], See Fig. 2, A fan-out line connected to a data line in the third sub-display area 115.); and 
a bypass fan-out line disposed in the non-display area and the display area …. a second end connected to the data line in the first area ([0035-0037, 0043], See Fig. 2, The second left-most fan-out line is shown to be in the non-display and display area connected to a data line in the first sub-display area.), but fails to disclose a data driving circuit disposed in the non-display area and including a plurality of output terminals which outputs a data voltage to the data lines, a first fan-out line disposed in the non-display area and including a first end connected to an output terminal corresponding to a data line in a first area of the display area and a second end connected to a first contact portion disposed in an area adjacent to an end of the data 10driving circuit; a second fan-out line disposed in the non-display area and including a first end connected to an output terminal corresponding to a data line in a second area of the display area and a second end connected to the data line in the second area, a bypass fan-out line … 15including a first end connected to the first contact portion and the bypass fan-out line arranged in the display area includes a straight linear portion disposed between the data lines and a crossing portion crossing the data lines.
However, Lee discloses a data driving circuit disposed in the non-display area and including a plurality of output terminals which outputs a data voltage to the data lines ([0081-0084], The display driver may be disposed in the non-display area.),
a first fan-out line disposed in the non-display area and including a first end connected to an output terminal corresponding to a data line in a first area of the display area and a second end connected to a first contact portion disposed in an area adjacent to an end of the data 10driving circuit; a second fan-out line disposed in the non-display area and including a first end connected to an output terminal corresponding to a data line in a second area of the display area and a second end connected to the data line in the second area; and a bypass fan-out line … 15including a first end connected to the first contact portion ([0098], See Fig. 4, Part of the fan-out line is directly connected to the data driver on one end and the other end is connected to the first contact C1.). Chang in view of Lee are analogous art pertaining to display drivers and fan-out lines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a display driver in the peripheral area and contacts between the data 
A person of ordinary skill in the art would have been able to route the bypass fan-out lines through the display area with a straight portion between the data lines and a portion crossing the data lines to not overcrowd the side paths when the connection between the data lines and data drivers is narrower.

As per claim 2, claim 1 is incorporated and Chang discloses
the non-display area includes a first non-display area extending in a first direction from 20the second area of the display area and a second non-display area surrounding an outer edge of the display area, and wherein the first fan-out line, the second fan-out line and the bypass fan-out line are disposed in the first non-display area ([0037], See Fig. 2, The mounting groove 103 can be considered a first non-display area and the non-display area 112 as the second non-display area.).  

As per claim 3, claim 2 is incorporated and Chang discloses
25 	the first fan-out line extends in a 30=DY7038US/SH21C1087USdirection perpendicular to a longitudinal direction of the data driving circuit and is bent in the longitudinal direction (See Fig. 2).  

As per claim 4, claim 1 is incorporated and Chang fails to disclose 5the second end of the second fan-out line is connected to an end of the data line in the second area through a second contact portion, and wherein the second contact portion is disposed in a portion of the non-display area corresponding to an outer edge of the second area.	However, Lee discloses 5the second end of the second fan-out line is connected to an end of the data line in the second area through a second contact portion, and wherein the second contact portion is disposed in a portion of the non-display area corresponding to an outer edge of the second area ([0098], See Figs. 1 and 4, The second contact C2 can be considered an outer edge of the non-display area.). Chang in view of Lee are analogous art pertaining to display drivers and fan-out lines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have contacts between the data driver and data lines. Lee’s contacts enable using different conductive lines to form the fan-out line ([0098]).

As per claim 5, claim 1 is incorporated and Chang fails to disclose 10the second end of the bypass fan-out line is connected to an end of the data line in the first area through a third contact portion, and wherein the third contact portion is disposed in a portion of the non-display area corresponding to an outer edge of the first area.
	However, Lee discloses the second end of the bypass fan-out line is connected to an end of the data line in the first area through a third contact portion, and wherein the third contact portion is disposed in a portion of the non-display area corresponding to an outer edge of the first area ([0098], See Figs. 1 and 4, The second contact C2 can be considered an outer edge of the non-display . Chang in view of Lee are analogous art pertaining to display drivers and fan-out lines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have contacts between the data driver and data lines. Lee’s contacts enable using different conductive lines to form the fan-out line ([0098]).


Allowable Subject Matter
Claims 6-21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624